Citation Nr: 0828840	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO. 05-12 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disorder (GERD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from March 1972 to March 
1975 and again from December 2001 to September 2002. She also 
served as an Individual Mobilization Augmentee (IMA) with the 
U.S. Army Reserve. 

This matter comes on appeal from a September 2004 rating 
decision of the Nashville, Tennessee, Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the veteran's 
claim for service connection for GERD and a February 2005 
rating decision which denied the veteran's claim for a heart 
murmur/arrhythmia claimed as a heart condition. 

By rating decision of February 2008, service connection for 
heart murmur (aortic sclerosis) was granted. In a March 2008, 
statement to VA, the veteran indicated that she was satisfied 
with the grant of service connection for heart murmur (aortic 
sclerosis). She stated however, that her claimed arrhythmia 
had not been addressed. 

The Board notes that the veteran's newly service connected 
cardiac disorder (aortic sclerosis) is characterized and 
evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7011, as a 
ventricular arrhythmia. The evaluation is based upon the 
disabling effects of the disorder, and plainly includes 
arrhythmic abnormalities as part of the determination of 
disability. In this respect, the veteran's claim is no longer 
on appeal. Review of the claims folder does not reveal that a 
notice of disagreement has been filed relative to the rating 
or effective date assigned by the decision, and those matters 
are not before the Board. Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997). If the veteran wishes to pursue an 
increased rating for the cardiac disorder, she should contact 
the RO.

In an April 2008, statement to VA, the veteran claimed that 
she had chronic sleep apnea, secondary to GERD. That issue is 
not presently on appeal and is not inextricably intertwined 
with the issue on appeal. See Harris v. Derwinski, 1 Vet.App. 
180 (1991). Therefore, that issue is referred to the RO for 
further development. 
FINDING OF FACT

With resolution of the benefit of the doubt in the veteran's 
favor, GERD was incurred in or as a result of active military 
service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
GERD are 
met. 38 U.S.C.A. §§ 1110, 1131 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken. However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry. 

The veteran contends that she incurred GERD as a result of 
active service. Having carefully considered the veteran's 
contentions in light of the evidence of record and the 
applicable law, the Board finds that the weight of such 
evidence is in approximate balance and the claim will be 
granted on this basis. 38 U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 
(1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

The veteran's service medical records show that in 
November 1973, she was seen complaining of chest pain on 
swallowing. She had no stomach pain. She was noted to be very 
anxious. The diagnostic impression was esophagitis. She was 
prescribed Mylanta. In September 1974, she was seen again 
with pain in her chest and a history of esophagitis. She 
indicated that Mylanta was of no value. Physical examination 
revealed tenderness in the epigastric region. She was told 
again to take Mylanta. 

After service, records from University of Louisville and 
Louisville Gastroenterology Associates showed that the 
veteran received treatment for GERD. In December 1997, she 
was seen with GERD complaints that were responsive to 
antacids. She was given information on GERD and told that 
Prilosec would be considered if needed. In August 1998, she 
was seen by Louisville Gastroenterology Associates with a 
history of intermittent reflux in the past with treatment 
with Prilosec. She complained of the onset of retrosternal 
type pain and whenever she swallowed she experienced pain. 
There was some nausea and emesis as well. The impression was 
intermittent reflux with fairly sudden onset of chest pain 
and odynphagia. The possibilities were related as possible 
musculoskeletal strain, esophagitis, non-GI source, spasm, 
and reflux. She was given samples of Prilosec, a trial of 
Vicodin, and the recommendation to undergo an 
esophagogastroduodeno- scopy (EGD). 

In September 1998, she underwent an EGD with a biopsy. A 
gastric and esophagus biopsy showed very mild chronic active 
inflammation. The EGD showed a normal esophagus, small hiatal 
hernia, and gastritis. The symptoms were improved and she was 
maintained on Prilosec, and after a follow-up in two to three 
weeks, if the symptoms were not completely resolved, he would 
need to do 24 hour pH motility studies. The next month, the 
physician indicated that her endoscopy was unremarkable and 
she was off of Prilosec. He believed that her symptoms were 
due to a musculoskeletal source but that there may be some 
component of reflux, but that this was minimal. She was told 
to continue her use of Prilosec and see him on an as needed 
basis.

The veteran underwent a VA examination in September 2004. She 
stated that she was diagnosed with GERD in 1998 and 
esophagitis in service in 1974. She related some substernal 
burning that went up to her throat. At the time of the 
examination, she had no heartburn or trouble swallowing. She 
stated that she used to be on Prilosec due to her history of 
reflux, but it was discontinued when she went on active duty 
and she had been taking Prevacid. She stated that the 
Prevacid resolved the burning in her chest. The diagnosis was 
GERD per the veteran's history. The examiner stated that 
since the veteran was evaluated in the past per her history, 
he did not order any studies for evaluation. 

In October 2005, a statement was submitted to VA by R.K., MD, 
in support of the veteran's claim. Dr. R.K. indicated that 
the veteran had a long history of GERD and that she began 
treating herself with over the counter medications for 
heartburn in the 1970's. In 1988, she was evaluated by EGD 
which revealed GERD, hiatal hernia, and gastritis. Since that 
time, she had been treated effectively by various proton pump 
inhibitors, depending on her insurance coverage. At the time 
of the statement, she was treated with Protonix, without 
breakthrough symptoms. 

Pursuant to the Board's July 2007 remand, the veteran 
underwent a VA examination in October 2007. The examiner 
noted that private medical records showed reflux in 
August 1998. Endoscopy showed hiatal hernia, gastritis, and 
esophagitis. The veteran indicated that she had esophagitis 
in 1974 for nearly a month and that she was treated at that 
time with Tagamet. She was later treated in 1995 or 1996 with 
Prilosec. She stated that she still had reflux and 
indigestion. 

The examiner was asked to provide an opinion as to whether 
the veteran's currently diagnosed GERD was linked to her 
inservice gastrointestinal complaints or due to her inservice 
esophagitis. The examiner indicated that he could not resolve 
the issue without resorting to speculation, as there was a 
15-year period between her diagnosis of esophagitis in 
service and her diagnosis of hiatal hernia, reflux, 
gastritis, and esophagitis in 1998. For that reason, he had 
no adequate medical documentation within that time period to 
provide an adequate nexus between service and the current 
gastrointestinal problems. He stated that some episodes of 
esophagitis and or gastritis are a one time event and may be 
self limited and resolved with treatment. 

In April 2008, the veteran submitted internet medical 
treatises indicating that esophagitis was a complication of 
GERD and that that GERD was a life long condition. She also 
submitted additional medical evidence showing treatment in 
1978 for her upper abdominal and chest pain with treatment by 
Tagamet and a bland diet. The examiner indicated that she had 
previously been diagnosed with esophagitis. 

The veteran may provide competent lay evidence to report 
symptoms, as opposed to expressing an opinion on medical 
causation. 38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 
(1994). In this regard, the veteran has competently reported 
relatively continuous symptoms of GERD since her period of 
active military service. Even without evidence of medical 
treatment for a chronic disorder, she is competent to report 
her symptoms and she has indicated that she treated herself 
with over the counter medications for her ongoing gastric 
complaints after her diagnosis of esophagitis in service in 
1974. Medical evidence shows further treatment with Tagamet 
in 1978, and after continued complaints in 1997 to a 
physician, an EGD was finally performed and showed a chronic 
condition in 1998. 

The central issue therefore becomes whether the veteran has 
had continuous symptoms of GERD or gastric complaints since 
military service, in the absence of any confirmatory medical 
evidence. Under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the veteran shall 
prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 
(1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994).

Although a VA examiner during the most recent VA examination 
in October 2007 indicated that he would have to resort to 
mere speculation in order to link the veteran's inservice 
esophagitis to his GERD diagnosis in 1998, he did not have 
the advantage of medical evidence of further treatment for 
the condition in 1978, shortly after service. 




In light of that medical evidence, coupled with the veteran's 
lay evidence reporting ongoing symptomatology with over the 
counter medication, and the present diagnosis of GERD, the 
Board will grant the benefit of the doubt to the veteran and 
allow the appeal. Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 


ORDER

Service connection for GERD is granted. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


